Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated June 24, 2008 To The Prospectus Dated April 28, 2008 For ING Variable Annuity Issued By ING Life Insurance and Annuity Company Through Variable Annuity Account B of ING Life Insurance and Annuity Company This supplement is notice of some forthcoming changes to the investment portfolio available under your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions or want to give us any instructions in this regard, then please call our Customer Contact Center at 1-800-366-0066. You may also call us for copies of the prospectus for any portfolio. IMPORTANT INFORMATION REGARDING REORGANIZATIONS On March 27, 2008, the Board of Trustees of the ING Wells Fargo Disciplined Value Portfolio (Class
